Citation Nr: 0913849	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a right shoulder disorder.  

A.  Service Personnel and Service Treatment Records

The Veteran filed his claim seeking service connection for a 
right shoulder disorder in September 2005.  As noted on his 
claim form, "[e]vidence necessary to substantiate these 
claims can be found in my Army National Guard service medical 
records."  A subsequent statement from the Veteran, received 
in August 2006, noted his recent "five (5) week activation 
while still serving in the Michigan National Guard."

The Veteran's report of separation, Form DD 214, noted that 
he served on active duty in the United States Army from 
January 1986 to February 2001.  Moreover, a review of the 
record indicates that we have obtained his service treatment 
records from this period of service.  However, the veteran 
contends that records from service in the Michigan State 
National Guard would substantiate his claim on appeal.

Under these circumstances, additional clarification is needed 
to verify and confirm the Veteran's complete military 
service.  Accordingly, the Veteran must be asked to provide 
information regarding his entire military history of military 
service.  The RO must attempt to obtain records documenting 
this service from all appropriate sources, to include whether 
any periods of State National Guard duty were the result of 
being called into Federal service.  See 38 C.F.R. §§ 3.6(c), 
3.7(d), (o) (2008).  After reviewing this information, the RO 
must attempt to obtain any outstanding service treatment 
records of eligible service which may be available.  

B.  Right Shoulder Disorder

In September 2006, a VA examination for joints was conducted.  
Pursuant to this examination, the VA examiner diagnosed right 
shoulder pain impingement and tendonopathy.  X-rays of the 
right shoulder were normal.  The VA examiner further opined 
that it was "at least as likely as not" that the Veteran's 
current right shoulder disorder was related to his military 
service activities.  However, the examiner failed to provide 
any bases or rationale for this opinion.  Additionally, the 
VA examiner stated that "all documentation that has been 
available to this examiner has been on the left shoulder, not 
the right.  That needs corrected for addressed [sic] with the 
Veteran."

For these reasons, the case is remanded for the following 
actions:

1.  The RO must contact the Veteran and 
request that he provide the dates of his 
entire military service, to include any 
periods of service with a State National 
Guard unit.

2.  The RO must then contact the National 
Personnel Records Center and all other 
appropriate sources, to obtain the 
Veteran's complete service personnel 
records identifying his various periods 
of service, to include 


whether any service with a State National 
Guard unit was federalized under the 
provisions of 38 C.F.R. §§ 3.6(c), 
3.7(d), (o), and all service treatment 
records.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

3.  After a review of the claims file, 
the VA examiner that conducted the 
September 2006 examination must be asked 
to provide the bases and rationale for 
the opinion that the Veteran's right 
shoulder disorder was "at least as 
likely as not" related to his military 
service activities, when "all 
documentation" that had been available 
to the examiner had been on the left 
shoulder, not the right.  If the VA 
examiner that conducted the September 
2006 examination is no longer available 
or unable to provide the bases and 
rationale for the previous opinion, the 
Veteran must be afforded a VA examination 
to determine the etiology of any right 
shoulder disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service 


medical records, the examiner must state 
whether any currently diagnosed right 
shoulder disorder is related to the 
Veteran's military service.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the August 2008 supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After 


the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

